DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings of 5/21/2020 are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 1 appears to be flowchart.  However, none of the boxes contain any pseudocode.
Appropriate correction is requested. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3—5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehmeshki (US 2006/0013460 A1) in view of Shirai et al. (US 2016/0192859 A1).                                   
Regarding claim 9
Demeshki discloses 
Select control circuitry (FIG. 2, [0037]—[0039]) configured to:
select an enlargement factor as a function of a distance value ([0045], FIG. 3) that represents a distance between two adjacent slices of a slice stack ([0040], the region could contain one slices or multiple slices, i.e., stacks) such that, when a 

slice thickness is increased by the enlargement factor to provide an increased slice thickness, excitation of a region of one of the two adjacent slices that extends into the other one of the two adjacent slices is prevented ([0040]; the slices are neighboring and discrete, [0044]); 
increase the slice thickness by the enlargement factor ([0045]); and                       
execute a magnetic resonance sequence using the increased slice thickness for at least one, but not all, of at least two temporally ([0033] & [0044], slices are scanned sequentially)
A magnetic resonance device for recording magnetic resonance data of an examination object ([0043]—[0044],  the slices are neighboring and discrete),                             comprising: 
Demeshki does not specifically teach 
“A device containing
a main magnet unit; and 
separate radio frequency pulses to record the magnetic resonance data from at least two slices of the slice stack, in which at least two temporally separate radio frequency pulses are output within (i) an excitation time frame, and (ii) a slice thickness of the at least two slices of the slice stack”.
Shirai, however, teaches 
A device (FIG. 1, Ref 14) containing 

a main magnet unit (FIG. 2, Ref 102, [0032]); and 
separate radio frequency pulses to record the magnetic resonance data from at least two slices of the slice stack (FIG. 7, Ref Gx, is the readout gradient; there are two: Gs3, Gp1), in which at least two temporally separate radio frequency 
pulses are output within (i) an excitation time frame, and (ii) a slice thickness of the at least two slices of the slice stack ([0075], two inversion pulses yield a FID, i.e., and excitation time frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “separate radio pulses within an excitation frame” as taught by Shirai, in the device of Demeshki.
The justification for this modification would be to increase the SNR of the MRI image ([0057], Shirai). 
Regarding claim 1
The method of claim 1 is matched by the operation of the apparatus as 
set forth in claim 9.
Regarding claim 3
Dehmeshki in view of Shirai teach the method as claimed in claim 1.
Dehmeshki applied to claim 3 further teaches 



wherein selecting the enlargement factor includes determining the enlargement value based on the distance value using a functional relationship ([0045], the functional relationship is the distance within the slice ).
Regarding claim 4
Dehmeshki in view of Shirai teach the method as claimed in claim 3.
Dehmeshki applied to claim 4 further teaches 
wherein the distance value represents a distance relative to a predetermined slice thickness (sequential slices are separated by a distance of 0.75 to 2.5 mm, [0033]; the predetermined slice thickness is an enlargement factor of 1.2 based on the distance [0045]).
Regarding claim 5
Dehmeshki in view of Shirai teach the method as claimed in claim 3.
Dehmeshki applied to claim 5 further teaches 
wherein the functional relationship represents a direct proportionality between the enlargement factor and the distance value ([0045], the enlargement factor is 1.2 based on the distance—i.e., a direct proportion).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehmeshki (US 2006/0013460 A1) in view of Shirai et al. (US 2016/0192859 A1) in view of Nehrke et al. (US 2015/0253406 A1).                                   
Regarding claim 2

Dehmeshki in view of Shirai teach the method as claimed in claim 1.
 Although strongly implied, Dehmeshki in view of Shirai do not explictily teach 
“wherein the magnetic resonance sequence is a spin echo sequence with an excitation pulse and a refocusing pulse as a radio frequency pulse, and
wherein the increased slice thickness is used in the excitation pulse or in the refocusing pulse”.
Nehrke, however, teaches 
wherein the magnetic resonance sequence is a spin echo sequence  ([0050])                   with an excitation pulse and a refocusing pulse as a radio frequency pulse and
wherein the increased slice thickness is used in the excitation pulse or in the refocusing pulse (the RF pulse T.sub.1 is followed by a refocusing pulse ([0003]—[0004] & [0024], the RF pulses excite a broader slice thickness of 2x).                                                         
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “RF and refocusing pulse relating to slice thickness” as taught by Nehrke in the method of Dehmeshki in view of Shirai.
The justification for this modification would be to avoid problems associated with imperfect slice profile excitation in signal evaluation for B.sub.1 mapping ([0024], Nehrke).           

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehmeshki (US 2006/0013460 A1) in view of Shirai et al. (US 2016/0192859 A1) in view of Speier (US 2015/0226823 A1).                                  
Regarding claim 6
Dehmeshki in view of Shirai teach the method as claimed in claim 4.
Dehmeshki in view of Shirai do not explicitly teach 
“wherein the functional relationship 
results in an extension of the excitation region compared with the predetermined slice thickness for use of 20 to 55% of the distance represented by the distance value”.
Speier, however, teaches a center distance to slice thickness ration ([0011]) that is appropriate for minimizing artifacts in the MRI image          
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “center distance to slice thickness ratio” as taught by Speier in the method of Dehmeshki in view of Shirai.
It would also have been reasonable to optimize the ratio to a round value. 
2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale





The justification for this modification would be to do simultaneous imaging of parallel adjacent slices with as few artifacts as possible by choosing a proper ratio of center distance to slice thickness ratio ([0013], Speier).
Regarding claim 7
Dehmeshki in view of Shirai teach the method as claimed in claim 4.
Dehmeshki in view of Shirai do not explicitly teach 
“wherein the functional relationship results in an extension of the excitation region compared with the predetermined slice thickness for use of 20 to 45% of the distance represented by the distance value”.
Speier, however, teaches a center distance to slice thickness ration ([0011]) that is appropriate for minimizing artifacts in the MRI image.          
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “center distance to slice thickness ratio” as taught by Speier in the method of Dehmeshki in view of Shirai.
It would also have been reasonable to optimize the ratio to a round value. 
2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The justification for this modification would be to do simultaneous imaging of parallel adjacent slices with as few artifacts as possible by choosing a proper ratio of center distance to slice thickness ratio ([0013], Speier).

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehmeshki (US 2006/0013460 A1) in view of Shirai et al. (US 2016/0192859 A1) in view of Stemmer (US 2014/0210471 A1).                                 
Regarding claim 8
Dehmeshki in view of Shirai teach the method as claimed in claim 1. 
Dehmeshki in view of Shirai do not explicitly teach 
“recording of the magnetic resonance data from each of the at least two slices of the slice stack occurs simultaneously via a magnetic resonance sequence in accordance with a simultaneous multi slice imaging technique (SMS)”.
Stemmer, however, teaches 
recording of the magnetic resonance data from each of the at least two slices of the slice stack occurs simultaneously via a magnetic resonance sequence in accordance with a simultaneous multi slice imaging technique (SMS) ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multi-slice imaging” as taught by Stemmer in the method of Dehmeshki in view of Shirai.
The justification for this modification would be to reduce the SAR and make it possible to reduce the examination period and, consequently, also the costs of an MR examination ([0008], Stemmer). 


Regarding claim 10
Dehmeshki discloses 
selecting an enlargement factor as a function of a distance value ([0045], FIG. 3) that represents a distance between two adjacent slices of a slice stack ([0045], FIG. 3) such that, when a slice thickness is increased by the enlargement factor to provide an increased slice thickness, excitation of a region of one of the two adjacent slices that extends into the other one of the two adjacent slices is prevented ([0040]; the slices are neighboring and discrete, [0044]); 
increasing the slice thickness by the enlargement factor ([0045]); and
Dehmeshki does not explicitly teach 
“executing a magnetic resonance sequence using the increased slice thickness for at least one, but not all, of at least two temporally separate radio frequency pulses to record the magnetic resonance data from at least two slices of the slice stack, in which at least two temporally separate radio frequency pulses are output within (i) an excitation time frame, and (ii) a slice thickness of the at least two slices of the slice stack”.
Shirai, however, teaches 
executing a magnetic resonance sequence using the increased slice thickness for at least one, but not all, of at least two temporally separate radio frequency pulses to record the magnetic resonance data from at least two slices of the slice 

stack (FIG. 7, Ref Gx, is the readout gradient; there are two: Gs3, Gp1), in which at least two temporally separate radio frequency pulses are output within (i) an excitation time frame, and (ii) a slice thickness of the at least two slices of the slice stack ([0075], two inversion pulses yield a FID, i.e., and excitation time frame).
Dehmeshki in view of Shirai do not teach 
“A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a magnetic resonance device, cause the magnetic resonance device to record magnetic resonance data of an examination object”.
Stemmer, however, teaches 
A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a magnetic resonance device, cause the magnetic resonance device to record magnetic resonance data of an examination object ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “separate radio pulses 
within an excitation frame” as taught by Shirai, as well as the “non-transistory storage medium” of Stemmer in the device of Demeshki.


The justification for this modification would be to increase the SNR of the MRI imge ([0057], Shirai) and to have a non-transitory medium for storing the computer program that drives the MRI machine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852